Citation Nr: 0821135	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as secondary to 
herbicide exposure.

5.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of service connection for hypertension, to include 
as secondary to the veteran's service-connected PTSD, and 
entitlement to an initial rating in excess of 30 percent for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not reflect that the veteran has a 
current low back disorder. 

2.  Hypertension was not manifest during service, 
hypertension was not manifest within one year of separation, 
and the veteran's hypertension is not attributable to 
service.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

4.  COPD did not have its onset in or is otherwise 
attributable to service.  

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for entitlement to service connection for a low back 
disorder, hypertension, and COPD to include as secondary to 
herbicide exposure.  The Board notes that the veteran's claim 
was received in September 2004.  In October 2004, prior to 
its adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the October 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, the 
veteran received adequate VCAA notification in October 2004, 
prior to a September 2005 SOC.  Therefore, the veteran 
received adequate notice as to the issues of entitlement to 
service connection for a low back disorder, hypertension, and 
COPD to include as secondary to herbicide exposure.

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in 
February 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether a low 
back disorder, hypertension (on a direct basis), or COPD is 
related to his period of honorable service, as the standards 
of the Court's recent decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  However, as 
explained below, the veteran has presented no competent 
evidence indicating that the claimed disabilities at issue 
may be associated with the veteran's service.  The veteran's 
statements alone in this case cannot service to provide such 
evidence where medical expertise is clearly indicated.  
Further, in the case of the claimed low back disability, the 
record does not reflect a current diagnosis.  In light of 
these findings, the requirements set forth in  McLendon have 
not been met.   Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Low Back Disorder

The veteran filed a claim for a low back disorder in 
September 2004.  According to his service medical records, 
the veteran reported a one week history of back pain in 
September 1966.  Mild muscle spasm was demonstrated on 
examination.  The next month, the veteran was provided 
analgesic balm.  The veteran was provided an examination in 
December 1966.  At that time, the veteran checked "Yes" to 
recurrent back pain, but the examiner noted that his spine 
was "Normal" and made no further notation.  On separation 
in July 1968, the veteran checked "No" to back trouble of 
any kind.  Once again, his physical was negative for a back 
condition, chronic or otherwise.

Since his separation from active duty, the veteran's record 
is silent for a diagnosis of a current low back disorder.  On 
VA Agent Orange examination of August 2004, the diagnoses 
included, in pertinent part, arthralgia; the veteran reported 
intermittent back pain since 1967.  However, "arthralgia" 
is defined as pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 at 488 (1991).  The Board notes 
that a claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the record lacks not only medical evidence 
establishing a nexus between a current low back disorder and 
the veteran's military service, but also a current diagnosis.  
As to the veteran's statements that he has had back pain 
since his period of active service, and acknowledging that 
the veteran is competent to report that he has had back pain 
since service, the Board notes that there is no current 
diagnosis of record of a low back disability.  The Court has 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Although the veteran had a complaint of back pain in service 
and muscle spasm was noted on physical examination at the 
time, the Court has stated in Clyburn v. West, 12 Vet. App. 
296, 301 (1999), that continued complaints of pain after 
service do not suffice to establish a medical nexus, where 
the issue at hand is of etiology, and requires medical 
opinion evidence.  Therefore, because the veteran does not 
have a current diagnosis of a low back disorder, his claim 
for service connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


Hypertension, direct service connection

The veteran filed a claim for service connection for 
hypertension in September 2004.  His service medical records 
are silent as to any complaints, diagnosis, or treatment for 
high blood pressure or hypertension.  On separation in July 
1968, the veteran checked "No" to high blood pressure, and 
his examination was negative for that disorder.  His blood 
pressure was reported to be 110/70 at the time.

Since service, the veteran has received several diagnoses of 
hypertension.  The first such documentation of high blood 
pressure within the veteran's record was noted on an April 
2003 VA outpatient report, and hypertension was diagnosed by 
a VA report in July 2004.  The Board notes, however, that the 
record is silent for a medical opinion linking his 
hypertension to his period of active duty.

There is no record of elevated blood pressure readings in 
service, and no evidence of hypertension manifest to a 
compensable degree within one year of service discharge.  As 
to the assertion that the veteran's hypertension is directly 
related to his period of service, the Board must evaluate the 
veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the Court citing Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  However, in this case, although the veteran has a 
current diagnosis, his service medical records are negative 
for findings of elevated blood pressure readings or 
hypertension and there is no objective evidence of such until 
recently.  Further, the record contains no objective evidence 
of sufficient probative weight that establishes an 
etiological nexus linking his current disorder to his 
military service. 

In sum, the competent evidence does not establish that the 
veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically 
related to service.  The record establishes that 
approximately 36 years after separation, the veteran was 
diagnosed with hypertension.  Therefore, the veteran's claim 
for service connection for hypertension, on a direct basis, 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


COPD

The veteran seeks service connection for COPD due to exposure 
to herbicides.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  
Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with National Academy of Sciences 
(NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.  

Regarding whether his COPD is related to exposure to 
herbicides (Agent Orange) in service, the veteran's service 
records clearly demonstrate he served in the Republic of 
Vietnam during the required period.  Therefore, he is 
presumed to have been exposed to Agent Orange in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii).  The regulations, however, 
do not provide presumptive service connection for COPD based 
on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The 
VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996).

Accordingly, COPD may not be presumed to have been incurred 
during active military service due to herbicide exposure 
(including Agent Orange exposure), and service connection is 
not warranted on a presumptive basis.  However, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In this case, the veteran's service medical records are 
silent for complaints, treatment, or a diagnosis of COPD or 
any other pulmonary disorder.  On separation in July 1968, 
the veteran checked "No" to asthma, shortness of breath, 
and chronic cough.  On examination, his lungs and chest were 
normal.

Since service, the veteran has received several diagnoses of 
COPD.  The first such diagnosis of COPD within the veteran's 
record was noted on a July 2004 VA outpatient report.  The 
Board notes, however, that the veteran's record is silent for 
a medical opinion linking his COPD to his period of active 
duty.

As to the veteran's assertion that his COPD is linked to his 
period of service and there is a current diagnosis, his 
service medical records are negative for findings of any 
pulmonary disorder and there is no objective evidence of such 
until recently.  Further, the record contains no competent 
evidence whatsoever that establishes an etiological nexus 
linking his current disorder to his military service. 

In sum, the veteran's COPD is not a disorder for which a 
presumptive link to exposure to herbicide agents is 
established, and the competent evidence does not establish 
that the veteran's currently-diagnosed COPD had its onset in 
service or is etiologically related to service.  The record 
establishes that approximately three and a half decades after 
separation, the veteran was diagnosed with COPD and no 
examiner has related such disorder to the veteran's military 
service to include exposure to herbicides.  Therefore, the 
veteran's claim for service connection for COPD, on a 
presumptive and direct basis, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hypertension, on a 
direct basis, is denied.

Entitlement to service connection for COPD, to include as 
secondary to herbicide exposure, is denied.


REMAND

The veteran is currently service connected for PTSD with a 
disability rating of 30 percent.  His evaluation was based 
upon the results of a November 2004 VA QTC psychiatric 
examination.  At that time, the veteran's global assessment 
of functioning (GAF) score was 40, and the veteran met the 
established diagnostic criteria for a PTSD diagnosis as per 
DSM IV.  It was noted that the veteran experienced some 
interference with daily living due to his PTSD 
symptomatology, specifically in the areas of concentration 
and memory.  Further, it was noted that the veteran had 
difficulty maintaining effective work and social 
relationships because he is easily angered.

The veteran has asserted through his representative that, 
since that time, his current PTSD symptomatology presents a 
greater degree of impairment than that reflected by his 30 
percent disability rating.  In response, the Board notes that 
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Under the circumstances, the Board finds that VA is 
required to afford the veteran a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Moreover, with regard to the veteran's claim for service 
connection for hypertension secondary to his service-
connected PTSD, the veteran has not been afforded a VA 
examination to determine whether his current, nonservice-
connected hypertension originated as a result of, or has been 
aggravated beyond its normal progression by, the veteran's 
service-connected PTSD.  Therefore, the veteran should be 
afforded a VA cardiology examination to determine whether any 
current disorder is etiologically linked to the veteran's 
service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson; Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claim for an increased 
rating for his service-connected PTSD, he 
must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity and the effect 
that worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the veteran 
may submit should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements 
relating to PTSD claims.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  

3.  Schedule the veteran for a VA examination, 
to be completed by a cardiologist, to determine 
the etiology of the veteran's hypertension.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  The examiner 
should also respond to the following:

Is it at least as likely as not that the 
veteran's hypertension is the result of, or 
aggravated by, the veteran's service-connected 
PTSD.  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

4.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issue(s) remain(s) 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


